DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on October 22, 2021, in which Applicant amended claims 1, 3-5, 7 and 8.
Claims 1-8 are allowed.

Response to Amendments
In view of Applicant's amendments, the rejection under 35 USC § 112 is withdrawn.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a vehicular communication system as recited by the limitations of independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination the features of "a determining unit which determines whether or not expected communication is being executed on the bus based on the first piece of information and the second piece of information when the receiving unit has received from the at least one of the plurality of ECUs the information indicating that the software program of the at least one of the plurality of ECUs is updated, and determines whether or not to perform diagnosis registration upon determination that expected communication is not executed on the bus; and a performing unit which performs diagnosis registration and transmits 
Independent claim 5 recites analogous limitations and, therefore, is allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6357014 B1 - Device for monitoring the periodicity of the messages sent over a multiplexed transmission network with a can-type structure, and US 20150063371 A1 - Bandwidth Control In A Controller Area Network (Can). See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192